Per Curiam.
The borrowers in this mortgage foreclosure case prevailed at trial; the circuit court granted their motion for involuntary dismissal for the failure of the plaintiff to prove its standing to foreclose. We affirm the court's order denying the borrowers' motion for attorney's fees. See *884Nationstar Mortg. LLC v. Glass , 219 So.3d 896 (Fla. 4th DCA 2017). We remand for the trial court to set an amount on the borrowers' motion to tax costs. See Fla. R. Civ. P. 1.420(d) ; Torres v. Bank of N.Y. , 252 So.3d 274 (Fla. 4th DCA 2018).
Affirmed in part, reversed in part, and remanded.
Gross, May, JJ., and Caracuzzo, Cheryl, Associate Judge, concur.